Citation Nr: 1814650	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-40 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 20 percent for partial amputation, left index finger. 

3.  Entitlement to an initial compensable rating for scar, left index finger post partial amputation.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to January 1990, with additional service in Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In an October 2016 rating decision, the RO granted service connection for hypertension.  As this represents a full grant of the benefit sought, that issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).
 
In November 2017, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709 (2017).  That period of time has lapsed and no additional evidence was received.  Hence, the claim will be considered based on the current record.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's tinnitus is etiologically related to in-service hazardous noise exposure.

2.  The Veteran's amputation of the left index finger is rated 20 percent disabling, which is the maximum schedular rating allowable for amputation of the index finger of the minor extremity.
3.  The evidence is at least in equipoise as to whether the Veteran's left index finger scar is painful and unstable.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C. § 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. The criteria for an initial rating in excess of 20 percent for partial amputation, left index finger, are not met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5153-8515 (2017).

3.  The criteria for an initial 20 percent rating, but no higher, for scar, left index finger are met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.118, DC 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act have been met in this case.  See 38 U.S.C. §§ 5103, 5103A.  The required notice was provided to the Veteran via letter in March 2012.  The Veteran has not identified any defect in this notice or claimed any prejudice as a result.

VA has also fulfilled its duty to assist the Veteran in developing his claims.  The Veteran's service treatment records (STRs) and post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has not identified any other outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  VA also assisted the Veteran by providing him with VA examinations conducted in August 2016 and June and August 2013. 
Thus, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.

Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

The Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994).

With an approximate balance of positive and negative evidence on a relevant issue, VA resolves reasonable doubt in the claimant's favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that his tinnitus began as a result of hazardous noise exposure in active service.  More specifically, the Veteran testified that, although his duty military occupational specialty (MOS) was as a food service specialist, he was a part of a mobile unit that followed tanks and was exposed to hazardous noise daily from the firing of "109s" and "8 inch" howitzers.  The Veteran testified further that he was approximately 50 to 100 yards from the tanks while they were firing and did not have ear protection.  His DD Form 214 reflects that his MOS was a food service specialist and that he was attached to a field artillery unit.  

The Board acknowledges that the Veteran is competent to assert the occurrence of an in-service injury, to include in service noise exposure.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Moreover, the Board finds that the Veteran's assertions of being exposed to artillery fire are credible and are not contradicted by any evidence of record.  See 38 U.S.C. § 1154(a).  Accordingly, the Board finds that the Veteran was likely exposed to hazardous noise in service.  

Service treatment records (STRs) are silent for complaints of, or treatment for, tinnitus.  However, throughout the appeal period, the Veteran has indicated that his tinnitus began in service.  See August 2016 VA Examination report and November 2017 Board Hearing Transcript.  The Board finds the Veteran's statements are competent, credible, and probative of the presence of tinnitus in service and establish a continuity of relevant symptomatology for tinnitus.  Heuer v. Brown, 7 Vet. App. 379 (1995).  

Indeed, the Veteran's lay statements may also be competent and sufficient to establish a current diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Thus, in light of the Veteran's competent and credible reports of experiencing current symptoms of tinnitus and dealing with such symptoms for many years, the Board finds that the Veteran has a current diagnosis of tinnitus.  

The Board acknowledges the negative nexus opinions of record, documented in the August 2013 and August 2016 VA examination reports.  Nevertheless, the Board finds these nexus opinion are inadequate for rating purposes.  In relevant part, the August 2013 VA examiner based her negative nexus opinion on the fact that there was no significant shift in hearing in either ear from entrance to active duty to today to indicate damage to the auditory system.  However, the examiner did not specifically discuss the Veteran's contentions of hazardous noise exposure from tanks and instead relied solely on the lack of documentary evidence of an auditory shift.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Similarly, the Board finds that the August 2016 VA examiner's negative nexus opinion is inadequate as the examiner also relied on the lack of documented evidence of auditory damage in service, and failed to discuss the Veteran's specific reports of hazardous noise exposure from being at field artillery firing exercises and noticing ringing in his ears following such exercises.  The Board emphasizes that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim.  See id. (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).

In sum, the Board finds that the requisite elements of service connection are met.  The Veteran has a current diagnosis of tinnitus.  He has hazardous noise exposure in active service, and he has competently and credibly asserted a continuity of relevant symptomatology.  Thus, the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is granted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 49.

Increased Rating - Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit-of-the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

I.  Increased Rating for Partial Amputation, Left Index Finger

The Veteran is currently rated under DC 5153-8515, for service-connected partial amputation of the left index finger.  DC 5153 governs ratings for amputation of the minor index finger, and DC 8515 governs ratings for paralysis of the hand.  The Board, however, finds that the Veteran's disability should be rated under 8515-5153, because the actual rating is derived using the criteria for amputation of the minor index finger by analogy.  In relevant part, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Thus, DC 8515 is used to evaluate the Veteran's index finger numbness analogous to amputation of the minor index finger because, when, an unlisted condition is encountered, as with index finger numbness, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under DC 5153, a 10 percent rating is warranted for amputation of the minor index finger through the middle phalanx or at the distal joint; and a 20 percent rating is warranted for amputation of the minor index finger with metacarpal resection, or without metacarpal resection at the PIP joint or proximal thereto.  38 C.F.R. § 4.71a, DC 5153.  

In consideration of the foregoing, the Board notes that the Veteran is currently in receipt of a 20 percent rating under DC 5153, for amputation of the minor index finger.  Thus, as this rating is the maximum rating available for amputation of the minor index finger, a higher rating addressing the amputation of the Veteran's left index finger is not warranted.  Therefore, this claim must be denied.  

II.  Increased Rating for Scar, Left Index Finger. 

The Veteran's scarring of the left index finger is rated as noncompensable under DC 7802.  Under DC 7802, a 10 percent rating is warranted for scars, not of the head, face, or neck, that are superficial and nonlinear that affect an area or areas of 144 square inches (929 sq. cm) or greater. 

Pursuant to the criteria under DC 7802, the evidence does not demonstrate that a compensable rating is warranted.  In relevant part, the Veteran's scar has not increased in size and has not affected an area or areas of 144 square inches or 929 sq. cm.  Chiefly, the evidence demonstrates that the Veteran's left index finger scar is approximately 1 cm in length.  See August 2016 VA Examination report.  Therefore, a higher rating under DC 7802 is not warranted.  

Nevertheless, the Board has also considered the applicability of DC 7804.  Scars rated under DCs 7800, 7801, 7802 or 7805 may also receive an evaluation under DC 7804, when applicable.  Under DC 7804, a 10 percent rating is assigned for scars that are unstable or painful.  A 20 percent is assigned for three or more scars that are unstable or painful and a 30 percent rating is assigned for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both painful and unstable 10 percent is added to the evaluation that is based on the total number of unstable/painful scars.  Id. at Note (2).  

In the case at hand, the Veteran has reported that his scar itches at times.  See May 2013 through May 2014 Palmetto Adult Medicine reports.  The evidence also indicates that he has sharp pain associated with his left index finger.  Id.  Further, he testified that, after itching the scar, he often breaks the skin and causes pain.  See November 2017 Board Hearing Transcript.  He also describes the scar as irritating.  See August 2016 Decision Review Officer Hearing Transcript.  

On VA examination in June 2013 and August 2016, both VA examiners indicated that the Veteran's left index finger scar was not unstable or painful.  

In consideration of the foregoing evidence and after affording the Veteran the benefit of the doubt, the Board finds that the evidence is at least in equipoise as to whether an initial 20 percent rating is warranted for one painful and unstable scar.  Significantly, although the VA examiners did not find the Veteran's left index finger scar to be painful/unstable, the Veteran's competent and credible reports weigh equally against their findings.  Chiefly, the Veteran's reports establish that his left index finger scar resulted in pain and was unstable, as the scar caused constant irritation such that the Veteran has been compelled to itch and break the covering of skin over the scar.  See 38 C.F.R. § 4.118, DC 7804.  Therefore, the Board finds that an initial 20 percent rating is warranted. 

A higher rating is not available under DC 7804 as the Veteran has not shown three or four scars that are unstable or painful.  







(CONTINUED ON NEXT PAGE)
ORDER

Service connection for tinnitus is granted.

An initial rating in excess of 20 percent for service-connected partial amputation, left index finger is denied. 

An initial rating of 20 percent, but no higher, for scar, left index finger is granted, subject to the regulations governing the award of monetary benefits




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


